        Case 3:20-cv-00791-VLB Document 34 Filed 03/02/21 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


 MERRIMACK MUT. FIRE INS. CO.          :
     Plaintiff                         :
                                       :        No. 20-cv-00791 (VLB)
       v.                              :
                                       :
 KIM RENCHY HODGE,                     :        March 2, 2021
 SALLY DURSO, AND                      :
 CSAA AFFINITY INS. CO.                :
      Defendants.                      :
                                       :
                                       :

                       MEMORANDUM OF DECISION
             DENYING DEFENDANTS’ MOTION FOR REMAND, Dkt. 17

      This matter is an insurance coverage dispute arising from bodily injuries

sustained when Defendant Sally Durso (“Ms. Durso”) tripped and fell on Defendant

Kim Renchy Hodge’s (“Ms. Hodge”) driveway after Ms. Renchy Hodge activated

her vehicle’s handicap ramp. [Dkt. 1 (Compl.) ¶¶ 12-15]. Ms. Durso sued Ms. Hodge

seeking to recover economic and non-economic damages for injuries sustained in

the accident. Id. 6.; [Dkt. 1-1, Pl. Ex. 1 (Underlying Action)]. Plaintiff Merrimack

Mutual Insurance Company (“Plaintiff or “Merrimack”) issued a homeowner’s

insurance policy to Ms. Hodge for the relevant policy period. [Compl. ¶ 5]. Ms.

Hodge sought coverage and a defense under the Merrimack policy; Merrimack

assigned defense counsel but reserved its rights to deny coverage. Id. ¶ 16-17. The

Underlying Action was also tendered to Ms. Hodge’s automobile liability insurer,

Defendant CSSA Affinity Insurance Company (“CSAA”). Id. ¶¶ 18-21. The

Complaint alleges that CSAA denied coverage to Hodge and refuses to defend

Hodge. Id. ¶ 22.


                                           1
        Case 3:20-cv-00791-VLB Document 34 Filed 03/02/21 Page 2 of 10




      This case was brought as a declaratory judgment by Merrimack against Ms.

Hodge, Ms. Durso, and CSAA pursuant to the Federal Declaratory Judgment Act,

28 U.S.C. § 2201. The Complaint seeks a declaration that Merrimack has no duty to

defend or indemnify Ms. Hodge with respect to the claims and damages asserted

in the Underlying Action. Id. ¶¶ 23-29 (count one). Merrimack also seeks a

declaration that Ms. Hodge’s alleged liability for Ms. Durso’s injuries and damages

are covered by the automobile liability policy issued by CSAA. Id. ¶¶ 30-35 (count

two). Finally, Merrimack seeks to recover the full costs of its defense of Ms. Hodge

in the Underlying Action from CSAA based on equitable subrogation. Id. ¶¶ 36-39

(count three).


      Defendants CSAA and Ms. Hodge now move pursuant to Federal Rule of Civil

Procedure 12(b)(1) to dismiss the action for lack of subject matter jurisdiction. [Dkt.

18 (Def. Mem. in Supp.)].1 Specifically, the Defendants contend that Plaintiff has not

established that the Court has diversity jurisdiction over this matter because

Plaintiff relies on generic allegations that the amount in controversy exceeds

$75,000. See generally [Dkt. 18 (Def. Mem. in Supp.)].




1 The parties’ briefing fails to comply with the formatting instructions contained in
this Court’s Chambers Practices, [Dkt. 8]. The Defendants’ brief was in the correct
font but was manually scanned. The Court’s Chambers Practices specifically
provides that “[d]ocuments may not [] be signed manually and may not be
scanned.” Id. at 1. Defendants’ filings do not comply with the tagged PDF format
for enabling text recognition. Id. Inclusion of the law firm’s stationary on each
page of the memorandum is also unnecessary. Plaintiff’s brief was appropriately
filed, but it does not comply with the font requirement, which requires that
documents must be typewritten using Arial bold 12-point font. Id. In all future
matters, the Court will return any filings that do not comply with Chambers
Practices and order briefing to establish why good cause to refile exists.
                                          2
        Case 3:20-cv-00791-VLB Document 34 Filed 03/02/21 Page 3 of 10




       For reasons stated herein, the Court DENIES Defendants’ motion to dismiss.


                                 Standard of Review


       It is axiomatic that federal courts have limited subject matter jurisdiction.

Gunn v. Minton, 568 U.S. 251, 256 (2013). The party asserting federal jurisdiction

must establish that jurisdiction exists by a preponderance of the evidence.

Blockbuster, Inc. v. Galeno, 472 F.3d 53, 57 (2d Cir. 2006). “Subject matter

jurisdiction is not waivable, and a lack of subject matter jurisdiction may be raised

at any time, by a party or the court sua sponte. See Gonzalez v. Thaler, 565 U.S.

134, 141 (2012); see also Sebelius v. Auburn Reg’l Med. Ctr., 568 U.S. 145, 153 (2013)

(“Objections to a tribunal’s jurisdiction can be raised at any time, even by a party

that   once   conceded    the   tribunal’s       subject-matter   jurisdiction   over   the

controversy.”). If a court lacks subject matter jurisdiction, it must dismiss the

action. See Fed. R. Civ. P. 12(h)(3). As it pertains to the Court’s diversity

jurisdiction, “[t]he intent of Congress drastically to restrict federal jurisdiction in

controversies between citizens of different states has always been rigorously

enforced by the courts.” St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283,

288 (1938).


   A “district court must take all uncontroverted facts in the complaint [ ] as true,

and draw all reasonable inferences in favor of the party asserting jurisdiction.”

Tandon v. Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir.

2014). However, “where jurisdictional facts are placed in dispute, the court has the




                                             3
        Case 3:20-cv-00791-VLB Document 34 Filed 03/02/21 Page 4 of 10




power and obligation to decide issues of fact by reference to evidence outside the

pleadings. . . .” Id.


                                      Discussion


       Under 28 U.S.C. § 1332(a), federal courts have jurisdiction to hear civil

actions between “citizens of different States” as long as “the matter in controversy

exceeds ... $75,000.” The term “citizens of different States” grants jurisdiction only

“if diversity of citizenship among the parties is complete, i.e., only if there is no

plaintiff and no defendant who are citizens of the same State.” Wis. Dep’t of Corr.

v. Schacht, 524 U.S. 381, 388 (1998).


       In this case, complete diversity exists as the Plaintiff is domiciled and

maintains its principle place of business in Massachusetts, Ms. Hodge and Ms.

Durso are both Connecticut citizens, and CSAA is domiciled in Arizona with a

principle place of business in California. [Compl. ¶¶ 1-4]. The Defendants do not

place any of these jurisdictional facts into controversy. Instead, the issue of

whether diversity jurisdiction exists rests on whether the amount in controversy

has been satisfied.


       “A party invoking the jurisdiction of the federal court has the burden of

proving that it appears to a “reasonable probability” that the claim is in excess of

the statutory jurisdictional amount.” Tongkook Am., Inc. v. Shipton Sportswear

Co., 14 F.3d 781, 784 (2d Cir. 1994). In determining whether a reasonable probability

exists, “…the sum claimed by the plaintiff controls if the claim is apparently made

in good faith. It must appear to a legal certainty that the claim is really for less than


                                           4
        Case 3:20-cv-00791-VLB Document 34 Filed 03/02/21 Page 5 of 10




the jurisdictional amount to justify dismissal.” St. Paul Mercury, 303 U.S. at 288–89

(1938)(footnotes omitted). To overcome the “face of the complaint” presumption,

“[t]he legal impossibility of recovery must be so certain as virtually to negat[e] the

plaintiff's good faith in asserting the claim.” Chase Manhattan Bank, N.A. v. Am.

Nat. Bank and Trust Co. of Chicago, 93 F.3d 1064, 1070–71 (2d Cir.1996)(quoting

Tongkook, 14 F.3d at 785–86). The good faith standard includes an objective and

subjective component. Tongkook, 14 F.3d at 785-86. If the recovery is uncertain,

the doubt should be resolved in favor of the plaintiff’s pleadings based on

subjective good faith. Id. at 785. However, good faith alone does not control if it

becomes objectively clear that the plaintiff could not recover the jurisdictional

amount. Id. at 785-86 (dismissing case for lack of subject matter jurisdiction where

discovery showed that, at the time the action commenced, the plaintiff was owed

less than the jurisdictional amount, despite plaintiff subjective good faith).

Waivable affirmative defenses, including the preclusion doctrines, do not whittle

down the amount in controversy. Scherer v. Equitable Life Assurance Soc'y of U.S.,

347 F.3d 394, 398-99 (2d Cir. 2003).


   In declaratory judgments over insurance coverage, it is the value of the

underlying claim that determines the amount in controversy, not the face value of

the policy. Amica Mut. Ins. Co. v. Levine, 7 F. Supp. 3d 182, 187 (D. Conn. 2014) .

Here, Plaintiff is not contesting the validity of the policy, but rather whether its

terms apply to the loss sustained and thus the amount in controversy is the value

of the underlying claim at the time the complaint was filed. See Id.




                                          5
        Case 3:20-cv-00791-VLB Document 34 Filed 03/02/21 Page 6 of 10




   The Defendants argue that, contrary to the allegations in the complaint, CSAA

is defending Ms. Hodge in the Underlying Action and is not reserving its rights as

to coverage. [Def. Mem. in Supp. at 5](citing Dkt. 18-1 (Def. Ex.B (May 5, 2020

Coverage Ltr.)]. Next, Defendants argue that the only allegations in the Complaint

offered to support Plaintiff’s contention that the amount in controversy is satisfied

are conclusory statements. Id. at 7 (citing Compl. ¶¶ 9-10)(“ "[u]pon information

and belief, the amount in controversy exceeds $75,000.00, exclusive of interests

and costs" and that "the amount in controversy exceeds $75,000.00”). The

Defendants argue that the amount of the medical bills and the extent of her alleged

injuries are unknown and thus the Court “would necessarily need to engage in

impermissible speculation — evaluation without the benefit of any evidence

[proving] the value of individual claims.” Id. (quoting Auto-Owners Ins. Co. v. Scott,

9-cv-166(HL), 2009 WL 3011244, at *2 (M.D. Ga. Sept. 16, 2009). The Defendants cite

this Court’s decision in Levine as an example where jurisdiction was lacking

because at the time the complaint was filed, there was only $46,905.24 in damages

and no evidence as to continued treatment or permanent disability. Id. at 8 (citing

Levine, 7 F. Supp. 3d at 191-92); see also Toler v. State Farm Mut. Auto. Ins. Co., 25

F. App'x 141 (4th Cir. 2001)(remanding case to determine whether amount in

controversy was satisfied where remaining claims sought coverage under two

insurance policies for $25,000 in medical payment coverage and defendants

already received $39,000 in benefits under the policies).


   In opposition, Plaintiff argues that it alleged facts sufficient to support its

contention that the amount in controversy exceeded $75,000 because of the


                                          6
        Case 3:20-cv-00791-VLB Document 34 Filed 03/02/21 Page 7 of 10




seriousness of Ms. Durso’s injuries as alleged on the face of the complaint in the

Underlying Action, which remain uncertain. [Dkt. 20 (Pl. Mem. in Opp’n) at 8-9].

Plaintiff argues the Defendants fail to overcome the rebuttable presumption that

the face of the complaint is a good faith representation of the actual amount in

controversy because they failed to show to a legal certainty that the amount

recoverable does not meet the jurisdictional threshold. Id. at 10-13. The Court

agrees with the Plaintiff.


   The Defendant is correct in its analysis that the amount in controversy for an

insurance coverage dispute is determined by reference to the amount of the

underlying claim. [Def. Mem. in Supp. at 8]. The rule stems from the principle that

when a plaintiff seeks declaratory relief, the amount in controversy for purposes of

section 1332 is the “value of the object of the litigation.” Hunt v. Washington State

Apple Advertising Commission, 432 U.S. 333, 347 (1977). That amount is the

potential sum that Ms. Durso could recover from the Merrimack policy, plus

Merrimack’s cost of defense. Am. Safety Cas. Ins. Co. v. 385 Onderdonk Ave., LLC,

124 F. Supp. 3d 237, 243 (E.D.N.Y. 2015)


   The Complaint itself does not expound on the extent of Ms. Durso’s injuries;

however, Plaintiff affixed a copy of the Underlying Action as an exhibit to the

Complaint, which alleges the extent of her alleged injuries and damages. Pursuant

to Federal Rule of Civil Procedure 10(c), “[a] statement in a pleading may be

adopted by reference elsewhere in the same pleading or in any other pleading or

motion. A copy of a written instrument that is an exhibit to a pleading is a part of

the pleading for all purposes.” The Court considers the allegations in the

                                           7
        Case 3:20-cv-00791-VLB Document 34 Filed 03/02/21 Page 8 of 10




Underlying Action as part of the Complaint because it was attached as an exhibit,

the allegations are integral to the complaint for declaratory relief as it is the basis

for determining the insurers’ defense and indemnity obligations, and it was

incorporated by reference pursuant to Fed. R. Civ. P. 10(c). Sira v. Morton, 380 F.3d

57, 67 (2d Cir. 2004) (citations omitted); see Hartford Cas. Ins. Co. v. Litchfield Mut.

Fire Ins. Co., 274 Conn. 457, 463, 876 A.2d 1139 (2005)(insurer’s defense obligations

are determined by the allegations in the complaint).


   The Underlying Action, styled Sally Durso v. Kim Renchy-Hodge, filed in

Superior Court for the State of Connecticut, Judicial District of New Haven on April

7, 2020, alleges that:


   as a result of said incident, plaintiff sustained severe, painful and permanent
   injuries. She sustained severe shock to her nervous system, a left surgical neck
   fracture of the proximal humerus, with displacement and communition, a
   fracture of the left greater tubercle and a contusion of the right knee. Said
   injuries have caused, and will continue to cause, the plaintiff severe pain and
   suffering, great mental anxiety and distress of mind.

   Underlying Action ¶ 4

   As to her damages, Ms. Durso alleged that she incurred medical expenses for

hospital and surgical treatment and will be forced to incur further expenses in the

future. Id. ¶ 5. She alleges that her earning and functional capacities have been

permanently impaired. Id. ¶¶ 6-7. Of note, Ms. Durso’s claims remain unresolved

and, given the extent of her injuries and damages, there remains reasonable

probability that her damages are in excess of $75,000, providing further support for

the reasonableness of Plaintiff’s good faith contention that the damages exceeded

the jurisdictional threshold at the time the complaint was filed.



                                           8
        Case 3:20-cv-00791-VLB Document 34 Filed 03/02/21 Page 9 of 10




   Thus, the Defendant’s must show to a “legal certainty” that the amount

recoverable did not exceed the jurisdictional threshold. Tongkook, 14 F.3d at 785.

The Defendant’s motion concedes that Ms. Durso’s damages, which include both

economic and non-economic damages, are uncertain. [Def. Mem. in Supp. at 8-

9](“… at the time of the filing of this lawsuit, the amount of medical bills incurred

by Durso or the extent of her alleged injuries in the [Underlying Action] were

unknown.”). However, the rule is that “where the damages sought are uncertain,

the doubt should be resolved in favor of the plaintiff's pleadings.” Tongkook Am.,

Inc., 14 F.3d at 785.


   This case is distinguishable from Levin. In Levin, the issue concerned medical

payments coverage under an automobile liability policy and the defendant-insured

incurred $46,905.24 in medical expenses. 7 F. Supp. 3d at 191. The plaintiff-insurer

did not alleged that its insured had not “reached maximum medical improvement,

that she has a permanent disability, or that she is still being treated for her

injuries,” thus the Court could not infer that the damages that were potentially

compensable under the policy would continue to mount. Id. As a result, the

defendant-insured established that there was a legal certainty that the coverage

dispute concerned a sum less than $75,000 because the damages, confined to the

payment of medical expenses, were finite.


      By comparison, here, the Complaint alleges that the tort victim sustained

specific orthopedic injuries causing permanent functional loss. Unlike Levin the

dispute concerns whether Plaintiff must defend and indemnify its insured, Ms.

Hodge, for the totality of the injuries sustained by Ms. Durso for which Ms. Hodge

                                         9
       Case 3:20-cv-00791-VLB Document 34 Filed 03/02/21 Page 10 of 10




would be liable, up to the policy limit. The Defendants have not shown that the

liability and damages were established by a judgment or settlement for a sum less

than $75,000 before suit was filed or that Merrimack’s policy limits are less than

$75,000, thereby limiting the amount of coverage in dispute.


   The Court finds there is complete diversity between the parties and the amount

in controversy requirement is satisfied; and therefore, the Court holds it has

original diversity jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a).


                                     Conclusion


      For the above stated reasons, the Court DENIES Defendants’ motion to

remand.


                                               IT IS SO ORDERED

                                              _______/s/_______________

                                              Hon. Vanessa L. Bryant
                                              United States District Judge


Dated at Hartford, Connecticut: March 2, 2021




                                         10
